— In a proceeding pursuant to CPLR article 78, inter alia, to compel the Board of Education of the East Ramapo Central School District to restore petitioners to their positions as regularly appointed teachers, the parties cross-appeal from stated portions of a judgment of the Supreme Court, Rockland County, dated September 15, 1977, which, inter alia, directed that those petitioners who were probationary teachers on June 30, 1976 be granted credit for services rendered in the 1976-1977 school year and that those petitioners who were tenured teachers on the aforesaid date be granted seniority credit for services rendered in the 1976-1977 school year. Judgment modified, on the law, by deleting therefrom the provisions permitting this proceeding to be maintained as a "class action” and substituting therefor a provision denying "class action” status. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. There was no warrant for permitting a "class action”, since the appellants-respondents constitute a governmental agency and the outcome of this litigation will serve as a stare decisis determination of claims of litigants situated similarly to the individual petitioners herein. Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.